NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 25 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

KEITH ALAN LASKO, Reverend Doctor,               No. 16-15455
Minister of Worldwide Ministries of Jesus
Christ,                                          D.C. No. 2:15-cv-00967-KJD-GWF

                Plaintiff-Appellant,
                                                 MEMORANDUM*
 v.

WILLIAM C. ROBERTS; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Keith Alan Lasko appeals pro se from the district court’s judgment

dismissing as duplicative his action alleging violations of federal and state law.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion, Adams v. Cal. Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir.

2007), overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880, 904 (2008),

and we may affirm on any basis supported by the record, Johnson v. Riverside

Healthcare System, LP, 543 F.3d 1116, 1121 (9th Cir. 2008). We affirm.

      Dismissal of Lasko’s action was proper on the basis of issue preclusion

because the issue of whether the allegedly defamatory statements were false was

actually litigated and decided against Lasko in a prior action, Lasko v. Am. Bd. of

Surgery, Inc., No. 2:13-cv-01893-JAD-NJK (D. Nev. Dec. 14, 2015). See Taylor,
553 U.S. at 892 (setting forth elements of issue preclusion).

      We reject as meritless Lasko’s contention that he was held to a higher

pleading standard as a pro se litigant.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                    16-15455